       Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 1 of 28




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

RICKY GIVENS,
                                                      CIVIL ACTION FILE
               Plaintiff,
                                                      NO. ________________
       v.

HUNTER WARFIELD, INC.,
and EXPERIAN INFORMATION
SYSTEMS, INC.,

               Defendants.


                             COMPLAINT about DAMAGES

                                   INTRODUCTION

  1.        This action arises from collection and credit reporting activity related to a

            debt which was reduced to a judgment for a sum certain and for which

            the amount being demanded by defendant Hunter Warfield, Inc.

            (HUNTER WARFIELD) and reported to credit reporting agencies has

            been improperly inflated by excessive post-judgment interest not by the

            judgment.

  2.        Plaintiff brings this action for damages against HUNTER WARFIELD

            for violations of the Federal Fair Debt Collection Practices Act

            (hereinafter “FDCPA”), 15 U.S.C. §§ 1692 et seq., the Federal Fair

                                             1
     Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 2 of 28




        Credit Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681 et seq., as

        amended, and supplemental state law claims under the Georgia Fair

        Business Practices Act.

3.      Plaintiff brings separate claims against Experian Information Systems,

        Inc., (hereinafter “EXPERIAN”) a major credit reporting agency, for

        violations of the FCRA, 15 U.S.C. §1681 et seq., as amended.


                       SUBJECT MATTER JURISDICTION


4.      Subject matter jurisdiction in this Court is proper pursuant to 15 U.S.C. §

        1692k(d), 15 U.S.C. § 1681p, 28 U.S.C. §§1331 and 1337 (federal

        question jurisdiction).

5.      Venue lies properly in this district pursuant to 28 U.S.C. §1391(b).

6.      This court has supplemental jurisdiction under 28 U.S.C. § 1367 to hear

        Plaintiff’s state law claims as they are so related to Plaintiff’s federal

        question claim that they form part of the same case or controversy.


                   PARTIES AND PERSONAL JURISDICTION


7.      Plaintiff was a resident of Gwinnett County Georgia at all relevant times

        and is authorized by law to bring this action.


                                         2
     Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 3 of 28




8.      The underlying judgment relating to this debt HUNTER WARFIELD is

        collecting was obtained on behalf of its client in Gwinnett County

        Georgia in 2014.

9.      Defendant HUNTER WARFIELD is a corporation formed under the

        laws of the State of Maryland and does business in the state of Georgia.

10.     HUNTER WARFIELD is subject to the jurisdiction and venue of this

        Court.

11.     HUNTER WARFIELD is not registered with the Georgia Secretary of

        State and does not maintain a registered agent in Georgia.

12.     HUNTER WARFIELD does substantial business in Georgia affecting

        Georgia residents.

13.     HUNTER WARFIELD does not maintain an office in Georgia.

14.     HUNTER WARFIELD does not keep assets in the State of Georgia.

15.     HUNTER WARFIELD may be served on its registered agent in the state

        of Florida, to wit: Stephen Sobota, 4620 Woodland Corporate Blvd.,

        Tampa, FL 33614.

16.     Alternatively, HUNTER WARFIELD may be served by personal service

        upon an officer or authorized agent at its principal place of business, to

        wit: 4620 Woodland Corporate Boulevard, Tampa, Florida 33614.

                                        3
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 4 of 28




17.   Defendant Experian Information Solutions, Inc. (hereinafter

      “EXPERIAN”) is an Ohio corporation that regularly conducts business in

      the State of Georgia, and which has a principal place of business located

      at 475 Anton Boulevard, Costa Mesa, California 92626-7037.

18.   EXPERIAN may be served by personal service upon its registered agent

      in the State of Georgia, to wit: C T Corporation System, 289 S. Culver

      Street, Lawrenceville, GA 30046-4805.

19.   In the alternative, each defendant may be served by personal or substitute

      service pursuant to the Federal Rules of Civil Procedure and, as

      applicable, the laws of the several states.

20.   Other defendants may be discovered in the course of litigation, and the

      plaintiff respectfully prays that the Court will permit the addition of later

      discovered parties upon motion.


                   FACTS COMMON TO ALL DEFENDANTS


21.   On or about May 13, 2011, Plaintiff signed a lease agreement with TGM

      Vintage at Abacoa, LLC (hereinafter, “TGMVA”) for an apartment

      located in Juniper, Florida.




                                       4
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 5 of 28




22.   In 2012, the Plaintiff provided notice that he was going to terminate and

      not renew his lease with TGMVA.

23.   On or about November 9, 2012, TGMVA sent Plaintiff a written

      statement in response to his written lease termination notice, which

      contained an itemized accounting for what they alleged he owed. This

      itemized list included damages, early termination fees, and rent in the

      total amount of $5,471.34. The accounting statement then applied his $99

      security deposit to the balance, leaving a stated Total Due from Resident

      in the amount of $5,372.34 as of said date.

24.   Plaintiff disputed all but the early termination fee of approximately

      $2480 and also agreed that some portion of the AUM water bill was

      owed, but specifically requested a copy of the bill so he could confirm

      the exact amount he owed on the water bill matched what they said he

      owed.

25.   Plaintiff attempted to settle the debt by offering the undisputed early

      termination fee and the water bill but this offer was rejected by the

      apartment complex management.




                                      5
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 6 of 28




26.   On or about January 3, 2013, the Plaintiff received a letter from TGMVA

      in response to a dispute letter Plaintiff had sent TGMVA which disputed

      the then-current amount of $5,372.34 they said he owed.

27.   The disputed apartment debt was not resolved, and it was subsequently

      turned over to Hunter Warfield, a collection agency, which started a

      collection and credit reporting campaign related to this debt.

28.   On or about October of 2013, HUNTER WARFIELD hired Douglas I.

      Brooks, P.C. (“BROOKS”) to take legal action to recover the disputed

      debt owed to TGMVA.

29.   HUNTER WARFIELD continued to maintain a file on Plaintiff and

      manage this account after it was sent to BROOKS for litigation.

30.   HUNTER WARFIELD often hires BROOKS when it tries to collect

      apartment debts from those living in or near Atlanta.

31.   BROOKS filed an action against Plaintiff on behalf of TGMVA, which

      ultimately reduced the apartment debt to a judgment in the State Court of

      Gwinnett County.

32.   The Gwinnett County State Court issued a final judgment on the

      TGMVA debt on August 20, 2014.




                                      6
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 7 of 28




33.   The Gwinnett County State Court’s Order held that “[TGMVA] have

      judgment on its Complaint against [GIVENS] in the principal amount of

      $5372.34, pre-judgment interest of $95.82, post-judgment interest at the

      legal rate, attorneys’ fees of $571.82 and court costs[.]” (Emphasis

      added.)

34.   Court costs were $307.00, which included a filing fee of $207, a sheriff’s

      service fee of $50.00, and a venue transfer fee of $50.00 to move it from

      Columbia County to Gwinnett County.

35.   Although the August 20, 2014 judgment entered against Mr. Givens did

      not explicitly state a total amount owed, the amount was objectively

      calculable since it included a list of all amounts awarded by the Court.

36.   The August 20, 2014 judgment also included language that TGMVA was

      entitled to post-judgment interest at the “legal rate.”

37.   The August 20, 2014 judgment did not specify any other higher interest

      rate that TGMVA was entitled to in the Order.

38.   The legal rate for calculation of post-judgment interest in Georgia at the

      time of the entry of the judgment per Georgia law, OCGA § 7-4-12, was

      3.0% plus the then-current federal prime interest rate.




                                       7
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 8 of 28




39.   The prime interest rate as of the date of judgment on August 20, 2014,

      was 3.25%.

40.   The judgment, therefore, fixed the post-judgment rate on the principal,

      fees and costs at 6.25%. The total amount of the judgment when all of the

      awarded amounts were added together was for $6,346.98.

41.   Post-Judgment interest at 6.25% on the principal amount of the judgment,

      plus attorney fees and court costs on the judgment, results in a per diem

      of $1.06 per day for the accruing post-judgment interest.

42.   The amount actually owed by Plaintiff is not the amount being reported

      by HUNTER WARFIELD on Plaintiff’s credit reports.

43.   HUNTER WARFIELD furnished and continues to furnish to this date,

      inflated debt information to one or more of the major credit reporting

      agencies each month to reflect an inflated amount of debt owed.

44.   HUNTER WARFIELD furnishes monthly updates of all or almost all of

      the debtor information in its system to all of the major Credit Reporting

      Agencies, including Equifax, Experian and Trans Union.

45.   HUNTER WARFIELD furnished the Plaintiff's debt information relating

      to the TGMVA debt that was reduced to judgment to Equifax, Experian

      and Trans Union on a monthly basis.

                                      8
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 9 of 28




46.   At various points in time during the last 12 months, HUNTER

      WARFIELD furnished monthly inaccurate information to Experian.

47.   In or around April of 2019 Hunter Warfield reported to EXPERIAN that

      Plaintiff’s total debt to TGMVA had grown to $11,693.00.

48.   Plaintiff received a credit report dated May 1, 2019, which confirmed this

      exaggerated amount.

49.   The stated delinquent balance HUNTER WARFIELD reported through

      at least July of 2019, was not only inaccurate but grossly exaggerated by

      thousands of dollars.

50.   In or around August of 2020 the debt became stale for credit reporting

      purposes, as it had been delinquent for more than 7.5 years.

51.   The per diem HUNTER WARFIELD uses for post-judgment interest

      appears to be approximately $3.14 per day, which amounts to an interest

      rate of over 18%. This inflated rate of interest is nearly triple the Georgia

      legal rate (6.25%) of interest they were awarded.

52.   The HUNTER WARFIELD collection tradeline was the only negative

      collection or negative account item contained in the Plaintiff’s credit file

      with EXPERIAN or with any of the other major credit reporting agencies

      in May of 2019.

                                       9
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 10 of 28




53.   Plaintiff has repeatedly disputed the amount of the debt directly to

      HUNTER WARFIELD, TGMVA, and each of the major credit reporting

      agencies.

54.   The false information reported by HUNTER WARFIELD was originally

      present as an adverse collection item on Plaintiff’s reports issued by all

      three major credit reporting agencies: EQUIFAX, EXPERIAN, and

      TRANSUNION, LLC.

55.   Both TRANSUNION and EQUIFAX deleted the adverse information

      when they received nearly identical dispute letters to the letter Plaintiff

      had sent to Experian.

56.   EXPERIAN, unlike the other major credit reporting agencies, did not

      delete the adverse information in response to Plaintiff’s dispute.

57.   The adverse information has been published to numerous third parties

      who have made inquiries into the Plaintiff’s credit history with Experian.

58.   HUNTER WARFIELD’s actions have adversely affected his credit score

      and also had a chilling effect on his ability to obtain new credit.

59.   Plaintiff was unable to enter the borrowing marketplace with a fair

      representation of his credit history.




                                      10
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 11 of 28




60.   On or about March 4, 2019, the Plaintiff received his annual free credit

      report from the three major credit reporting agencies, including the

      defendant EXPERIAN.

61.   As of March 18, 2019, all three major credit reporting agencies were still

      reporting that the Plaintiff owed an inflated debt amount of $11,494.00.

62.   On March 27, 2019, the Plaintiff sent certified disputes relating to the

      HUNTER WARFIELD collection item to all three major credit bureaus,

      including TRANS UNION, EXPERIAN and EQUIFAX.

63.   Equifax and Trans Union unilaterally deleted

64.   On or about April 24, 2019, EXPERIAN responded to Plaintiff’s dispute

      claiming that they had updated the information regarding the dispute

      account.

65.   The updated balance EXPERIAN reported following Plaintiff’s dispute

      letter was then increased to $11,693.00—approximately $200 more than

      it was previously reporting.

66.   The dispute letters that the Plaintiff sent to all three of the major credit

      reporting agencies were sent via certified mail with a domestic return

      receipt.




                                       11
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 12 of 28




67.   EXPERIAN’s failure to correct the TGMVA collection account reported

      by HUNTER WARFIELD coupled with EQUIFAX and

      TRANSUNION’s deletion of the collection tradeline indicates that

      EXPERIAN’s procedures to assure maximum accuracy of the

      information they report is flawed and not up to the standards of the rest of

      the industry.

68.   Plaintiff specifically advised EXPERIAN that the amount of the debt was

      inflated and not being accurately reported.

69.   EXPERIAN failed to follow-up with the Plaintiff and either call or write

      to him to discuss his dispute.

70.   EXPERIAN failed to follow-up with any third party and either call or

      write to him to discuss his dispute.

71.   The reporting of this inflated adverse collection item financially impacted

      the Plaintiff.

72.   The reporting of the inflated amount of this adverse collection item has

      caused him emotional distress.

73.   Plaintiff spent valuable time and effort during the last several years trying

      to correct the inaccurate information reported by Defendant HUNTER




                                       12
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 13 of 28




      WARFIELD and maintained by credit reporting agency Defendant

      EXPERIAN.

74.   Plaintiff has incurred expenses for mailing letters to Defendants and

      some Non-Defendants.

75.   Plaintiff has complied with all conditions precedent to bring this action.


                      FACTS AS TO HUNTER WARFIELD


76.   HUNTER WARFIELD uses telephone communications in its business.

77.   HUNTER WARFIELD uses the mails in its business.

78.   The principle purpose of HUNTER WARFIELD’s business is the

      collection of debts.

79.   HUNTER WARFIELD regularly collects or attempts to collect debts

      owed or due, or asserted to be owed or due, another.

80.   HUNTER WARFIELD is a debt collector as defined by the FDCPA.

81.   HUNTER WARFIELD is a furnisher of consumer information

      (“furnisher”) to EXPERIAN and other credit reporting agencies

      (hereinafter, “CRAs”) as contemplated by the FCRA.

82.   HUNTER WARFIELD did not retract its adverse collection reporting in

      response to Plaintiff’s disputes.


                                      13
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 14 of 28




83.   HUNTER WARFIELD continued to report the inaccurate and disputed

      data monthly until it was obsolete in or around August of 2019.

84.   As recently as April of 2019, HUNTER WARFIELD reported a balance

      owed by Plaintiff that includes excessive interest.

85.   In response to Plaintiff’s disputes, EQUIFAX and TRANS UNION

      deleted the tradeline.

86.   Despite actual knowledge that at least two Credit reporting agencies were

      barring the information from being reported to Plaintiff’s credit file,

      HUNTER WARFIELD continued reporting false and inflated

      information to the third major credit reporting agency, EXPERIAN.

87.   HUNTER WARFIELD did not do a meaningful investigation of the

      disputed account after being notified of the dispute by EQUIFAX,

      EXPERIAN or TRANS UNION.

88.   HUNTER WARFIELD does not maintain adequate records or procedures

      to accurately account for accrued interest on any of its accounts that were

      reduced to a judgment in Georgia.

89.   HUNTER WARFIELD reported false information with actual knowledge

      of errors.




                                      14
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 15 of 28




90.   HUNTER WARFIELD reported false information after having received

      notice and confirmation of errors.

91.   The continued reporting of known to be inaccurate data is a common

      collection and credit reporting tactic that attempts to extort additional

      money that is not owed.

92.   HUNTER WARFIELD’s use of such tactics was intentional and

      committed with reckless disregard of the Plaintiff ‘s welfare.

93.   The acts of HUNTER WARFIELD have in fact caused Plaintiff to

      experience emotional distress, anxiety, worry, and concern.

94.   As a direct result of HUNTER WARFIELD’s actions, Plaintiff has

      suffered actual damages in the form of economic loss, denial of credit,

      lost opportunity to receive credit, interference with Plaintiff’s normal and

      usual activities, damage to reputation, invasion of privacy, credit

      defamation, and emotional distress (including anxiety, frustration,

      embarrassment and humiliation).

95.   Defendant HUNTER WARFIELD’s actions showed willful misconduct,

      malice, fraud, wantonness, oppression, or that entire want of care which

      would raise the presumption of conscious indifference to consequences.




                                      15
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 16 of 28




                          FACTS AS TO EXPERIAN


96.   Defendant EXPERIAN is a “consumer reporting agency” (“CRA”) under

      the FCRA. 15 U.S.C. § 1681a(f).

97.   At all times pertinent hereto, EXPERIAN was a “person” and a

      “consumer reporting agency” as those terms are defined by 15 U.S.C. §

      1681a(b) and (f).

98.   At all times pertinent hereto, Plaintiff was a “consumer” as that term is

      defined by 15 U.S.C. § 1681a(c).

99.   At all times pertinent hereto, the above-mentioned credit reports were

      “consumer reports” as that term is defined by 15 U.S.C. § 1681a(d).

100. Pursuant to the FCRA, Defendant EXPERIAN must follow procedures

      that assure that the reports it sells meet the standard of “maximum

      possible accuracy.” 15 U.S.C. § 1681e(b).

101. EXPERIAN failed in this case to maintain procedures to assure the

      maximum possible accuracy of the Plaintiff's personal credit file.

102. EXPERIAN has been reporting derogatory and inaccurate information

      relating to Plaintiff and Plaintiff’s credit history to third parties

      (hereinafter the “inaccurate information”).



                                        16
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 17 of 28




103. The inaccurate information that EXPERIAN reported included HUNTER

      WARFIELD’s false report that the Plaintiff owed an inflated sum to

      TGMVA that exceeded the amount owed in an earlier judgment.

104. The inaccurate information negatively reflected upon the Plaintiff,

      Plaintiff’s credit repayment history, Plaintiff’s financial responsibility as

      a debtor, and Plaintiff’s creditworthiness.

105. EXPERIAN was reporting inaccurate information through the issuance of

      false and inaccurate consumer credit reports that it has disseminated to

      various persons, entities and credit grantors, both known and unknown.

106. Plaintiff has disputed the inaccurate information with EXPERIAN on at

      least one occasion and did so following EXPERIAN’s established

      procedures for disputing consumer credit information.

107. In response to this dispute, EXPERIAN reaffirmed the false and

      inaccurate information that HUNTER WARFIELD was furnishing.

108. As of the date of filing of this complaint, EXPERIAN is no longer

      reporting the adverse HUNTER WARFIELD debt in its credit file on the

      plaintiff because the information is not obsolete.

109. Despite Plaintiff’s efforts, EXPERIAN never timely: 1) contacted the

      Plaintiff to follow up on, verify, or elicit more specific information about

                                      17
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 18 of 28




      Plaintiff’s disputes; 2) contacted any third parties that would have

      relevant information concerning Plaintiff’s disputes; 3) forwarded any

      relevant information concerning Plaintiff’s disputes to the entities

      originally furnishing the inaccurate information; or 4) requested or

      obtained copies of any documents from either the Plaintiff, TGMVA, or

      HUNTER WARFIELD.

110. Despite Plaintiff’s efforts, EXPERIAN deliberately, willfully,

      intentionally, recklessly or negligently failed to perform reasonable

      reinvestigations of the above disputes as required by the FCRA, failed to

      timely remove the inaccurate information, and continues to report the

      derogatory inaccurate information about the Plaintiff as of the filing of

      this Complaint.

111. As a direct result of EXPERIAN’s actions, Plaintiff has suffered actual

      damages in the form of economic loss, denial of credit, lost opportunity

      to receive credit, interference with Plaintiff’s normal and usual activities,

      damage to reputation, invasion of privacy, credit defamation, emotional

      distress (including anxiety, frustration, embarrassment and humiliation).

112. At all times pertinent hereto, EXPERIAN was acting by and through its

      agents, servants or employees, who were acting within the course and

                                      18
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 19 of 28




       scope of their agency or employment, and under the direct supervision

       and control of the EXPERIAN.

113. At all times pertinent hereto, the conduct of EXPERIAN, as well as that

       of its agents, servants, or employees, was intentional, willful, reckless,

       and in grossly negligent disregard for federal law and the rights of the

       Plaintiff herein.


                                CAUSES OF ACTION

         COUNT ONE: FAIR DEBT COLLECTION PRACTICES ACT

                  NONCOMPLIANCE BY HUNTER WARFIELD




114. The acts of HUNTER WARFIELD constitute violations of the Fair Debt

       Collection Practices Act.

115. HUNTER WARFIELD’s violations of the FDCPA include, but are not

       limited to, the following:

116.             Engaging in conduct for which the natural consequence is to

                 harass, oppress or abuse any person, in violation of 15 U.S.C. §

                 1692;



                                       19
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 20 of 28




117.         The use of any false, deceptive, or misleading representations

             or means in connection with the collection of any debt, in

             violation of 15 U.S.C. § 1692e;

118.         The false representation of the character, amount, or legal status

             of any debt, in violation of 15 U.S.C. § 1692e(2)(A);

119.         Communicating, or threatening to communicate, to any person,

             credit information which is known or which should be known

             to be false, in violation of 15 U.S.C. § 1692e(8);

120.         The use of unfair or unconscionable means to collect, or

             attempt to collect, any debt, in violation of 15 U.S.C. § 1692f;

             and

121.         The collection of any amount that is not due per agreement or

             law, in violation of 15 U.S.C. § 1692f(1).

122.         As a result of said HUNTER WARFIELD’s actions, Plaintiff is

             entitled to an award of 1) actual damages, including economic

             loss, denial of credit, lost opportunity to receive credit, damage

             to reputation, invasion of privacy, emotional distress and

             interference with Plaintiff’s normal and usual activities, 2)




                                   20
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 21 of 28




               statutory damages, as well as 3) an award of costs and attorney

               fees.


             COUNT TWO: FAIR CREDIT REPORTING ACT

      NEGLIGENT NONCOMPLIANCE BY HUNTER WARFIELD


123. The FCRA requires that a furnisher of information, such as HUNTER

     WARFIELD, upon receiving notice of a dispute from a credit reporting

     agency, “conduct an investigation with respect to all the disputed

     information.” The furnisher must review all relevant information

     provided to it by the credit reporting agency as part of the investigation.

     After conducting its investigation, the furnisher must inform the credit

     reporting agency of its results. If the furnisher finds the information is

     incomplete or inaccurate, or cannot be verified, it must modify, delete, or

     permanently block the reporting of the disputed information. 15 U.S.C. §

     1681s-2(b).

124. The policies and procedures of HUNTER WARFIELD do not ensure

     compliance with this provision of the FCRA.

125. HUNTER WARFIELD negligently failed to comply with the

     requirements of the FCRA, including 15 U.S.C. §1681s-2(b).


                                     21
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 22 of 28




126. As a result of HUNTER WARFIELD’s failure to comply with the

      requirements of the FCRA, Plaintiff has suffered, and continues to suffer,

      actual damages, including economic loss, denial of credit, lost

      opportunity to receive credit, damage to reputation, invasion of privacy,

      emotional distress and interference with Plaintiff’s normal and usual

      activities for which Plaintiff seeks damages in an amount to be

      determined by the jury pursuant to 15 U.S.C. § 1681o(a)(1).

127. Plaintiff requests attorneys’ fees pursuant to 15 U.S.C. § 1681o(a)(2).


      COUNT THREE: FAIR CREDIT REPORTING ACT WILLFUL

               NONCOMPLIANCE BY HUNTER WARFIELD




128. HUNTER WARFIELD willfully failed to comply with the requirements

      of the FCRA, including 15 U.S.C. §1681s-2(b).

129. As a result of HUNTER WARFIELD’s failure to comply with the

      requirements of the FCRA, Plaintiff has suffered, and continues to suffer,

      actual damages, including economic loss, denial of credit, lost

      opportunity to receive credit, damage to reputation, invasion of privacy,

      emotional distress and interference with Plaintiff’s normal and usual

                                     22
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 23 of 28




      activities for which Plaintiff seeks damages in an amount to be

      determined by the jury pursuant to 15 U.S.C. § 1681n(a)(1).

130. The plaintiff is entitled to an award of punitive damages in an amount to

      be determined by the jury pursuant to 15 U.S.C. § 1681n(a)(2).

131. Plaintiff requests attorneys’ fees pursuant to 15 U.S.C. § 1681n(a)(3).


        COUNT FOUR: GEORGIA FAIR BUSINESS PRACTICES ACT

            NONCOMPLIANCE BY HUNTER WARFIELD




132. HUNTER WARFIELD’s actions constitute violations of Georgia's Fair

      Business Practices Act, including but not limited to, the use of unfair or

      deceptive acts or practices in the conduct of consumer transactions and

      consumer acts or practices in trade or commerce.

133. The conduct of HUNTER WARFIELD is the direct and proximate cause,

      as well as a substantial factor, in bringing about serious injuries, actual

      damages, and harms to the Plaintiff that are outlined more fully above.

      As a result, Defendant HUNTER WARFIELD is liable to the Plaintiff for

      the full amount of actual, treble and exemplary damages, along with the




                                      23
 Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 24 of 28




      attorneys’ fees and the costs of litigation, as well as such further relief, as

      may be permitted by law.


             COUNT FIVE: FAIR REPORTING ACT NEGLIGENT

             NONCOMPLIANCE AS TO DEFENDANT EXPERIAN


134. The FCRA requires that credit reporting agencies (CRAs) such as

      EXPERIAN, in preparing a credit report, “follow reasonable procedures

      to assure maximum possible accuracy of the information” in the report.

      15 U.S.C. § 1681e(b).

135. The FCRA requires that CRAs conduct a reasonable reinvestigation of

      any information that is disputed by a consumer to determine if the

      information is accurate. CRAs must notify the source of the information

      of the dispute within five days. CRAs must provide the source with all

      relevant information received from the consumer. CRAs must review and

      consider all relevant information provided by the consumer in conducting

      the reinvestigation. CRAs must delete or modify information that is

      found to be inaccurate or incomplete, or that cannot be verified. CRAs

      must complete the reinvestigation within 30 days, or within 45 days if the

      dispute is based on a free annual credit report. CRAs must send a


                                       24
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 25 of 28




      consumer written results of the reinvestigation and a credit report that is

      based on the consumer’s file as that file is revised as a result of the

      reinvestigation. 15 U.S.C. § 1681i(a).

136. EXPERIAN’s policies and procedures do not ensure compliance with

      these provisions of the FCRA.

137. EXPERIAN negligently failed to comply with the requirements of the

      FCRA.

138. As a result of EXPERIAN’s failure to comply with the requirement of the

      FCRA, Plaintiff has suffered, and continues to suffer, actual damages,

      including economic loss, denial of credit, lost opportunity to receive

      credit, damage to reputation, invasion of privacy, emotional distress and

      interference with Plaintiff’s normal and usual activities, for which

      Plaintiff seeks damages in an amount to be determined by a jury.

139. Plaintiff requests attorneys’ fees pursuant to 15 U.S.C. § 1681o(a).


           COUNT SIX: FAIR CREDIT REPORTING ACT WILFUL

               NONCOMPLIANCE BY DEFENDANT EXPERIAN


140. EXPERIAN willfully failed to comply with the requirements of the

      FCRA, including but not limited to, 15 U.S.C. §1681e and 1681i.


                                       25
    Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 26 of 28




  141. As a result of EXPERIAN’s failure to comply with the requirement of the

        FCRA, Plaintiff has suffered, and continues to suffer, actual damages,

        including economic loss, denial of credit, lost opportunity to receive

        credit, damage to reputation, invasion of privacy, emotional distress, and

        interference with Plaintiff’s normal and usual activities, for which

        Plaintiff seeks damages in an amount to be determined by a jury.

  142. Plaintiff is entitled to punitive damages in an amount to be determined by

        the jury.

  143. Plaintiff requests attorney fees pursuant to 15 U.S.C. § 1681n(a)(3).


                             JURY TRIAL DEMAND




  144. Plaintiff demands trial by jury on all triable issues.


                            PRAYER FOR RELIEF


WHEREFORE, PLAINTIFF RESPECTFULLY PRAYS THAT JUDGMENT

BE ENTERED AGAINST DEFENDANTS, AND IN FAVOR OF

PLAINTIFF, AS FOLLOWS:



                                        26
  Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 27 of 28




1. That Plaintiff be awarded actual, statutory, punitive, exemplary and treble

   damages;

2. That Plaintiff be awarded costs and the expenses of litigation including a

   reasonable attorneys’ fee; and

3. That the Court grant such further and additional relief as is just in the

   circumstances.


   Respectfully submitted,

                                     SKAAR & FEAGLE, LLP

                                     By:    s/ James M. Feagle___________
                                            James M. Feagle
                                            Georgia Bar No. 256916
                                            jfeagle@skaarandfeagle.com
                                            Cliff R. Dorsen
                                            Georgia Bar No. 149254
                                            cdorsen@skaarandfeagle.com
                                            2374 Main Street, Suite B
                                            Tucker, GA 30084
                                            Telephone: (404) 373-1970
                                            Facsimile: (404) 601-1855

                                            Kris Skaar
                                            Georgia Bar No. 649610
                                            kskaar@skaarandfeagle.com
                                            Justin T. Holcombe
                                            Georgia Bar No. 552100
                                            jholcombe@skaarandfeagle.com
                                            133 Mirramont Lake Drive
                                            Woodstock, GA 30189
                                            Telephone: (770) 427-5600
                                       27
Case 1:20-cv-00942-TWT-AJB Document 1 Filed 02/29/20 Page 28 of 28




                                     Facsimile:   (404) 601-1855

                                     Attorneys for Plaintiff Ricky Givens




                                28
